Citation Nr: 0115292	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  96-42 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial increased evaluation for scars 
of the scalp, forehead, nose and right cheek, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for an 
acquired psychiatric disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In February 1998 and March 2000 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's scars to the scalp, nose, forehead and 
right cheek are no more than moderately disfiguring and do 
not produce a marked and unsightly deformity of the eyelid.

3. The veteran's psychiatric symptoms are productive of no 
more than mild social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for scars of the scalp, forehead, nose and right 
cheek have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Code 7800 (2000).

2.  The criteria for a rating in excess of 10 percent for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9413 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was provided 
VA examinations for his disabilities in January 1996, May 
1998, March 1999 and July 2000.  His VA treatment records 
were associated with the claims folder, as were his submitted 
private treatment records.  With regard to his claim for 
increased evaluation of scars, he was provided a statement of 
the case issued in April 1996, and a supplemental statements 
of the case in November 1996, May and September 1997 and 
December 2000.  He was issued a statement of the case for his 
claim for an increased evaluation a psychiatric disorder in 
July 2000.  The statements and supplemental statements of the 
cases discuss the evidence of record, the applicable 
statutory and regulatory law and the reasons his claims were 
denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

A rating action in March 1996 awarded the veteran service 
connection for laceration scars of the scalp, forehead, nose 
and right cheek with a history of hematoma of the forehead.  
Because the veteran's service medical records were 
unavailable, the award was based on Department of the Army 
investigative reports revealing that he was the victim of 
aggravated assault in March 1983, and sustained three 
lacerations to his forehead and several abrasions.  The RO 
assigned a noncompensable (0 percent) rating based on post-
service private and VA treatment records revealing that the 
veteran underwent revision of his facial scars at a VA 
facility in July 1986, as well as a December 1987 VA 
compensation examination report noting scars on the veteran's 
forehead, nose and right cheek with plastic revision in July 
1986.  Also of record at the time of the RO's decision was a 
September 1994 job performance summary noting that the 
veteran, while performing his assignments satisfactorily, 
displayed behavior associated with a negative attitude.  When 
questioned about the reasons for his negative attitude, he 
referred to an inservice head injury.

Statements received in January 1995, from the veteran, his 
siblings and friends, indicate that his behavior had changed 
since his return from service.  He was self-conscious of his 
appearance and avoided others because of his facial scars.  

During his June 1995 personal hearing, the veteran testified 
that he received facial laceration scars in service in March 
1983 when he was assaulted.  He described current symptoms of 
nervousness and sudden anger outbursts as a result of his 
inservice injury.

A January 1996 VA dermatology examination report shows that 
the veteran had a one-inch apical scar, an irregular scar 
over the mid-right eyebrow and a transverse scar over his 
left eye.  Color photograph slides of the veteran's face 
confirm the findings reported on the examination.

The veteran timely appealed the March 1996 RO decision.

Dr. A. Messinger, in an April 1996 evaluation, noted the 
veteran's history of lacerations to the forehead in 1983 and 
subsequent revisionary surgery.  Dr. Messinger observed that 
the veteran had permanent scarring on his forehead that was 
evident from a conversational distance.  He did not believe 
secondary surgery or dermabrasion would improve the 
appearance of the veteran's scarring.  

VA treatment records, dating from August 1995 to February 
1997, show that the veteran complained of feeling depressed 
and nervous, as well as having lost 10 pounds in 30 days in 
January 1997.  A February 1997 progress note indicates that 
he had recently separated from his fiancée and that he 
complained of a short temper and some paranoid feelings.  The 
diagnosis was rule out organic personality disorder.

A June 1997 memorandum from a supervisor at his place of 
employment to the veteran about his work performance and 
attendance, stated that he had missed an unacceptable amount 
of time on the job and had not shown commitment or a 
willingness to follow direct orders and procedures.  He was 
advised that he would have to immediately improve his work 
performance by a 100 percent or his termination would be 
requested.

VA treatment records, dating from April 1997 to September 
1998, show ongoing treatment for anxiety and organic 
personality disorder.  

During a May 1998 VA dermatology examination, the veteran 
complained of disfigurement to his face and forehead as a 
result of his scars.  He denied any pain but did report an 
itching sensation.  Examination revealed multiple superficial 
scars on his face and forehead.  The scars were smooth, 
nontender and nonadherent.  There was no ulceration, 
elevation or depression of the scars, and no evidence of 
tissue loss, inflammation, edema or keloid formation.  The 
scar on his scalp was slightly thick.  One area of one scar 
was slightly darker than the surrounding skin.  The examiner 
observed very mild disfigurement due to the veteran's facial 
scars.  

A June 1998 rating decision increased the veteran's rating 
for his facial scars to 10 percent, effective from the date 
of his original claim.

During his March 1999 VA psychiatric evaluation, the veteran 
complained of difficulty sleeping, frequent angry outbursts, 
and difficulty coping with stress.  He felt paranoid, 
believing people were talking about him.  He was self 
conscious of his facial scars, believing people felt he was a 
criminal because of his scars.  During his examination, the 
veteran appeared calm and relaxed and his mood was euthymic.  
His thought processes were goal directed and he had no 
delusional beliefs.  He had no auditory or visual 
hallucinations.  He was alert and oriented to time, place and 
person and he had good insight to his multiple problems.  The 
diagnosis was anxiety disorder, not otherwise specified.  The 
examiner noted that the veteran was employed and able to 
function in a work setting despite his anxiety.  His Global 
Assessment of Functioning (GAF) score was 65 based upon mild 
psychological symptoms and mild psychosocial impairment.

A March 2000 Board decision granted service connection for a 
psychiatric disorder secondary to the veteran's facial scars.

During a July 2000 VA dermatology examination, the veteran 
complained of some numbness on his right lower face and a 
bulging of his right face when he worked his right eye.  
Examination revealed multiple midfacial scars and a nodular, 
keloid scar on the frontal scalp.  The scar on his scalp was 
tender to palpation.  The veteran had two red bulging 
triangular scars in his glabella.  He had a white scar above 
his left eyebrow and a bulging scar below his right eye, 
which had right eyelid skin adherent to it.  When he closed 
his eye, the lesion protruded the skin away from the surface 
of his face.  There was an atrophic dark brown scar on the 
left medial orbit and a dark brown red triangular scar on the 
bridge of his nose.  The examiner found the veteran's scars 
disfiguring with objective evidence of some abnormal 
functioning in the right face.

A December 2000 rating decision granted a 10 percent rating 
for the veteran's psychiatric disability, effective from the 
date of his initial claim.  He submitted a timely appeal of 
the decision.

Analysis

The veteran's claims for higher evaluations for facial scars 
and a psychiatric disorder are original claims that were 
placed on appellate status by a notice of disagreement 
expressing disagreement with initial rating awards.  In 
regard to these claims, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for the disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.


Scars

The veteran's facial scars are rated as 10 percent disabling 
under Diagnostic Code (Code) 7800, disfiguring scars of the 
head, face, or neck.  38 C.F.R. § 4.118.  A 10 percent rating 
is awarded when scars are moderate and disfiguring.  A 30 
percent rating is in order when the scars are severe, 
especially if they produce a marked and unsightly deformity 
of the eyelids, lips, or auricles.  A 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for scars of the scalp, forehead, 
nose and right cheek.  The examiners' descriptions of the 
scarring and the photographs of the area support a finding of 
moderate scarring with disfigurement.  However, the evidence 
fails to reveal more than moderate scarring or marked and 
unsightly deformity of the eyelids, lips, or auricles to 
warrant a 30 percent rating.  38 C.F.R. § 4.7.  In this 
respect, although the July 2000 examiner noted some abnormal 
functioning of the right face and skin adherent to his right 
eye, there is no indication that the deformity is marked or 
unsightly.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for facial scars. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 
7800.

Anxiety Disorder

The veteran's anxiety disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 9413.  Under that 
Code, a 10 percent disability rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's psychiatric disorder under the rating 
criteria.  The treatment records show that his anxiety 
disorder is manifested by complaints of nervousness, 
depression, paranoid feelings and a short temper.  The March 
1999 VA psychiatric evaluation shows no objective evidence of 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment or mild memory loss.  The examiner noted that the 
veteran was employed and able to function in a work setting 
despite his anxiety and opined that the veteran had mild 
psychological symptoms and mild psychosocial impairment.  
Considering the whole disability picture, the Board finds 
that the criteria for a 10 percent rating under the rating 
schedule most accurately reflects the veteran's level of 
impairment.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence is against his claim for an increased 
evaluation.

The Board finds that the veteran's disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's facial scars and psychiatric disorder have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they have resulted in marked 
interference with his employment.  


ORDER

An increased evaluation for scars of the scalp, forehead, 
nose and right cheek is denied.

An increased evaluation for an acquired psychiatric disorder 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

